Exhibit 10.1

      (REVENUE STAMP) [l42305l4230503.gif]   (GRAPHIC) [l42305l4230504.gif]

Contract Amendment Document
March 31, 2011
To: The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Our Company (Borrower): Calgon Carbon Japan, Co., Ltd.
Address: Tokyo, Chuo Ward Takahashi 1-Cho-Me, 1-Ban, 5-Gou
Name: Representative — President Cornelius, Fubeltas, Steffens, Maria,
Majoor Address: 400 Calgon Carbon Drive, Pittsburgh, PA, 15205 [seal]
Guarantor: Calgon Carbon Corporation, Vice President, Tsuneyuki Sakai
[hw: illegible]
          On March 31, 2011, we hereby amend, as written below, the contract
agreed upon with Mitsubishi Tokyo UFJ Bank, Co., Ltd., on March 31, 2010, which
describes the Savings Overdraft ( or debt ), or credit line ( along with any
accompanying documentation, amendment documents, applications to open Savings
Overdraft Private Accounts, and so on. Henceforth, these will be referred to as
[ Original Contract Documents, etc. ], and the contract itself will be referred
to as the [ Original Contract Document ] ).
          In addition, excluding the parts affected by changes set forth in this
contract document, each article contained within the Original Contract
Documents, etc., will be fulfilled without continuing inaccuracies.
          Furthermore, over and above agreeing to this contract, the guarantor
bears the responsibility for the debt along with the debtor.
Notes
1. Original Contract Type

          â Please insert “O” next to the applicable Original Agreement.    
 
  Savings Overdraft ( Private Account ) Agreement Document  
[l42305l4230505.gif]1
 
  Savings Overdraft ( Private Account ) Agreement Document ( Cooperative
Security added )    
 
  Special Account Overdraft Agreement Document   [l42305l4230505.gif]2
 
  Trust Security Cooperative Security added Special Savings Overdraft Agreement
Document    
 
  Special Savings Settlement Overdraft Agreement Document  
[l42305l4230505.gif]3
 
  Savings Overdraft ( Partner ) Agreement Document    
 
  Trust Security Cooperative Security added Savings Overdraft ( Partner )
Agreement Document    
 
  Savings Settlement Overdraft Agreement Document ( Used for Domestic yen spread
loans )    
 
  Special Savings Overdraft Agreement Document ( Used for Domestic yen spread
loans )    
 
  Private Savings and Loan Agreement Document   [l42305l4230505.gif]4
 
  Loan Account Formula Savings Settlement Debt Agreement Document    
 
  Tokai Credit Line ( Provisional Settlement ) Contract Document    
 
  Tokai Credit Line ( Contractual Settlement ) Contract Document    
 
  Trust Security Cooperative Security added Tokai Credit Line ( Provisional
Settlement ) Contract Document    
 
  Trust Security Cooperative Security added Tokai Credit Line (Contractual
Settlement ) Contract Document    

2. Current Maximum Amount 1,500,000,000 yen exactly
3. Details for Amendments

                      Please insert “O” next         to the applicable item.  
Before amendment   Post amendment
 
  Amendment of maximum amount       1,500,000,000 yen       2,000,000,000 yen
 
                   
 
  Amendment of contract (transaction) deadline   Contract deadline   March 31,
2011 (Heisei 23)   Contract deadline   April 4, 2012
(Heisei 24)
March 31, 2011
( Heisei 23 )
 
                   
 
  Amendment of renewal (automatic renewal) period   Renewal period   o
           -year period
o            months   Renewal period   o            -year period
o            months
 
                   
 
  Change of bank account for repayment
([l42305l4230505.gif]6)

[l42305l4230505.gif]6 Includes the designated bank account and the designated
account.   Name of branch       Name of branch         Account type   Savings ·
Checking   Account type   Savings · Checking     Account number       Account
number    

End
 
(Amendment Agreement (Overdraft (Exclusive · Special) Joint Use)
For Bank Use
       Form 6       
The signature and seal of the guarantor are not required in the following cases
(excluding the credit guarantee association guarantee):
 Reduction of the maximum amount
‚ Change of the bank account for repayment

                      Seal of       Verification       Handling           
    Approval       of Seal    
[l42305l4230505.gif]1 Current · former Tokyo-Mitsubishi product
[l42305l4230505.gif]2 Former UFJ product
[l42305l4230505.gif]3 Former Sanwa product
[l42305l4230505.gif]4 Former Tokai product
           

(Document Code: 17204)           
2008. 05 (Preservation: 10 years after transaction)

